WHATLEY, Judge.
Elias Kanaan, M.D., filed this petition for writ of certiorari seeking to quash a circuit court order which compelled him to provide notes that he, claims are exempt from discovery pursuant to section 766.205(4), Florida Statutes (2005).1 The respondent, Jimmy D. Osborne, correctly concedes that the notes are exempt from discovery pursuant to this court’s holding in Grimshaw v. Schwegel, 572 So.2d 12 (Fla. 2d DCA 1990).
Accordingly, we grant Kanaan’s petition for writ of certiorari, quash the circuit court’s order, and remand for further proceedings consistent with this opinion.
NORTHCUTT and SILBERMAN, JJ., Concur.

. Section 766.205(4) provides, “No statement, discussion, written document, report, or other work product generated solely by the presuit investigation process is discoverable or admissible in any civil action for any purpose by the opposing party.”